NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JET HAAS,                       )
                                )
          Appellant,            )
v.                              )                   Case No. 2D19-4210
                                )
DEPARTMENT OF EDUCATION DIVISION)
OF VOCATIONAL REHABILITATION ,  )
                                )
          Appellee.             )
                                )

Opinion filed September 30, 2020.

Appeal from the Division of Administrative
Hearings.

Lauren Brittany Eversole, of Disability
Rights Florida, of Tallahassee, for
Appellant.

Brent McNeal, Deputy General Counsel, of
the Florida Department of Education,
Tallahassee, for Appellee.


PER CURIAM.

              Affirmed.



MORRIS, LUCAS, and ATKINSON, JJ., Concur.